DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 01/27/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amendments correct the deficiencies leading to the rejection of certain claims under 35 USC § 112 (b). The examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1 - 8 and 10 - 20 are allowed.

Regarding claim 1, although Hoffman discloses a neurological device with finger and thumb sleeves including anchor guides at joints, sensors with passive and active transceivers which transmit detect orientation data, Hoffman does not disclose Applicant’s monitor disposed at a finger joint. Furthermore, no other prior art can be found to motivate or teach Applicant’s distance measuring device including a monitor disposed at the second interphalangeal joint, in combination with the remaining limitations of the claim.
The dependent claims are allowed for at least the same reasons as above.

Regarding claim 12, although Hoffman discloses a neurological device with finger and thumb sleeves including anchor guides at joints, sensors with passive and active transceivers which transmit detect orientation data, Hoffman does not disclose Applicant’s monitor disposed at a finger joint. Furthermore, no other prior art can be found to motivate or teach Applicant’s distance measuring device including a battery in the second interphalangeal joint, in combination with the remaining limitations of the claim.

Regarding claim 13, although Hoffman discloses a neurological device with first and second fingers each with sensors and transceivers that transmit ranging data and first and second interphalangeal joints associated with the sensors, Hoffman does not disclose Applicant’s first communication device at the first finger sleeve transmitting a ranging signal and second communication device at the second finger sleeve receiving the ranging signal. Furthermore, no other prior art can be found to motivate or teach Applicant’s distance measuring system including the first communication component is disposed at the first finger sleeve assembly and is configured to transmit a ranging signal and the second communication component is disposed at the second finger sleeve assembly and is configured to receive the ranging signal; and the calculation circuit is configured to, according to the ranging signal, determine a distance between the first distance measuring device and the second distance measuring device, in combination with the remaining limitations of the claim.
The dependent claims are allowable for the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856